All questions raised on this appeal have been duly considered and found without merit; the judgment is affirmed.
Counsel in the case are to be complimented for abbreviating the evidence in narrative form which has greatly helped the court in considering the case.
We believe, however, that the crimes of which defendants were respectively adjudged guilty were not sufficiently defined in the judgment so, on that point alone, the judgment is reversed with directions to impose a proper judgment and sentence.
THOMAS, C. J., TERRELL, ADAMS and BARNS, JJ., concur. *Page 564